QUESTION: Is the Division of Veterans' Affairs authorized, under Ch. 74-163, Laws of Florida, to apply for and administer federal grants for state programs relating generally to veterans of this state, such as a nursing home for veterans?
SUMMARY: Under s. 292.05, F.S., as amended by Ch. 74-163, Laws of Florida, the Division of Veterans' Affairs is authorized to apply for and administer federal grants for state programs relating generally to veterans of this state. Your question is answered in the affirmative. Chapter 74-163, supra, amended s. 292.05, F.S., by adding the provision: (6) The division shall administer the provisions of this chapter and shall have the authority and responsibility to apply for and administer any federal programs and develop and coordinate such state programs as may be beneficial to the particular interests of the veterans of this state. Such programs shall be subject to the annual budget and appropriations process prescribed by law. Prior to the 1974 amendment, the division was apparently authorized only to assist individual veterans, without charge, in securing the benefits and privileges to which they are entitled under federal or state law by reason of their military service. See s. 292.05(1), F.S. The 1974 amendment quite clearly grants additional authority to the division with respect to state-wide veterans' programs, including the authority to apply for federal funds available for such programs. The division must, of course, comply with the budgetary and appropriation procedures prescribed by law, including ss.215.32 and 216.212, F.S., in applying for and disbursing federal funds. Attorney General Opinion 074-37. However, as noted above, the amendatory statute constitutes ample authority for the Division of Veterans' Affairs to apply for and administer federal grants for veterans' projects in this state.